DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlovsky et al., hereinafter Pavlovsky, US Publication No. 2016/0368387 in view of Wahlstrand et al., hereinafter Wahlstrand, US Publication No. 2009/0112291.

Regarding Claim 11, Pavlovsky teaches a contactless motor vehicle-charging device which, as components, comprises: 
at least one primary side with a primary-side coil system and at least one secondary side with a secondary-side coil system, between which, in at least one operating mode, via at least one air gap, energy can be transferred via inductive and/or capacitive coupling (Pavlovsky Fig. 2 and paragraphs [0036]-[0039], see base system induction coil 204 and electric vehicle induction coil 216 that correspond to a primary side and secondary side, respectively, through which energy may be transferred inductively to charge a battery 218 within the vehicle), 
wherein the secondary side comprises a voltage controller, to which a setpoint value of a voltage of a battery as well as an actual value of a voltage of a battery are supplied, wherein the voltage controller at its output provides a setpoint value of a current of the battery (Pavlovsky paragraphs [0050], [0052], and [0069], see battery management system of the electric vehicle that receives a voltage measurement and a voltage request and provides an output current request), 
wherein the secondary side moreover comprises a current controller, to which the setpoint value of the current of the battery as well as an actual value of the current of the battery is supplied (Pavlovsky paragraphs [0050], [0052], and [0069], see battery management system of the electric vehicle that receives a current measurement and a current request), 
Pavlovsky does not explicitly teach wherein the current controller at its output provides a predetermined setpoint value for a secondary-side field strength on the secondary-side coil system; 
wherein the secondary side moreover comprises a field controller, to which the setpoint value of the secondary-side field strength is supplied on the secondary-side coil system, and an actual value of the secondary side field strength, which is provided by a secondary-side field measurement device, is supplied on the secondary-side coil system, 
wherein the field controller is designed to form at its output a setpoint value for a primary-side field strength on the primary-side coil system, wherein the contactless motor vehicle-charging device moreover comprises a transmission device which is designed to transfer this setpoint value to the primary side, 
wherein the primary side comprises a field controller and a field measurement device which is designed to acquire a magnetic and/or electric field strength on the primary-side coil system, wherein the setpoint value transferred by the secondary side is supplied to the primary-side field controller, and the actual value of the field strength, which is acquired by the primary-side field measurement device, is supplied on the primary-side coil system, wherein the primary-side field controller is designed to use in at least one controlled operation the field strength, acquired by the primary-side field measurement device, on the primary-side coil system, as an actual value, and, by means of this actual value and the setpoint value, which is transferred by the secondary side, to set at least the field strength on the primary-side coil system of the contactless motor vehicle-charging device as a control variable.
Wahlstrand teaches wherein the current controller at its output provides a predetermined setpoint value for a secondary-side field strength on the secondary-side coil system (Wahlstrand paragraphs [0107], [0123], [0147]-[0148], and [0150], wherein current values translate into desired field strength, with the conditions or values being predetermined); 
wherein the secondary side moreover comprises a field controller, to which the setpoint value of the secondary-side field strength is supplied on the secondary-side coil system, and an actual value of the secondary side field strength, which is provided by a secondary-side field measurement device (Wahlstrand paragraph [0143], see magnetic field strength sensor), is supplied on the secondary-side coil system (Wahlstrand paragraphs [0142]-[0143], wherein a controller receives a sensed field strength at the receiving secondary side and a desired threshold value of the field strength to perform a comparison and provide adjustments to the transmitted field strength at the transmitting primary side);
wherein the field controller is designed to form at its output a setpoint value for a primary-side field strength on the primary-side coil system, wherein the contactless motor vehicle-charging device moreover comprises a transmission device which is designed to transfer this setpoint value to the primary side (Wahlstrand paragraph [0152], wherein signals indicative of the sensed field strength are communicated to the primary side using a telemetry circuit to adjust the transmitted field strength), 
wherein the primary side comprises a field controller and a field measurement device which is designed to acquire a magnetic and/or electric field strength on the primary-side coil system (Wahlstrand Fig. 18 and paragraph [0157], wherein the magnetic field strength of the primary side is obtained by a magnetic field sensor), wherein the setpoint value transferred by the secondary side is supplied to the primary-side field controller (Wahlstrand paragraph [0155], wherein field strength values are received through the telemetry circuit), and the actual value of the field strength, which is acquired by the primary-side field measurement device, is supplied on the primary-side coil system, wherein the primary-side field controller is designed to use in at least one controlled operation the field strength, acquired by the primary-side field measurement device, on the primary-side coil system, as an actual value, and, by means of this actual value and the setpoint value, which is transferred by the secondary side, to set at least the field strength on the primary-side coil system of the contactless motor vehicle-charging device as a control variable (Wahlstrand paragraph [0155], wherein the primary side field strength is controlled to a set value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pavlovsky and Wahlstrand to apply the known techniques of adjusting transmitting power utilizing field strength and temperature in addition to voltage and current as taught by Wahlstrand to improve on the adjusting of transmitting power as taught by Pavlovsky, yielding the predictable results of improved charging efficiency and safety.

Regarding Claim 12, Pavlovsky does not explicitly teach wherein, as primary-side and/or secondary-side field measurement device, a field strength sensor is designed to acquire the field strength to be acquired by a measurement.
Wahlstrand teaches wherein, as primary-side and/or secondary-side field measurement device, a field strength sensor is designed to acquire the field strength to be acquired by a measurement (Wahlstrand Fig. 18 and paragraphs [0143] and [0157], see magnetic field strength sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pavlovsky and Wahlstrand to apply the known techniques of adjusting transmitting power utilizing field strength and temperature in addition to voltage and current as taught by Wahlstrand to improve on the adjusting of transmitting power as taught by Pavlovsky, yielding the predictable results of improved charging efficiency and safety.

Regarding Claim 13, Pavlovsky does not explicitly teach wherein the primary-side and/or secondary-side field measurement device is designed to acquire the field strength to be acquired by at least one electrical auxiliary variable and at least one auxiliary value.
Wahlstrand teaches wherein the primary-side and/or secondary-side field measurement device is designed to acquire the field strength to be acquired by at least one electrical auxiliary variable and at least one auxiliary value (Wahlstrand paragraph [0147], wherein the field strength may be translated from different measured values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pavlovsky and Wahlstrand to apply the known techniques of adjusting transmitting power utilizing field strength and temperature in addition to voltage and current as taught by Wahlstrand to improve on the adjusting of transmitting power as taught by Pavlovsky, yielding the predictable results of improved charging efficiency and safety.

Regarding Claim 14, Pavlovsky further teaches wherein each of its components in each case comprises at least one field controller and in each case at least one field measurement device (Pavlovsky paragraphs [0058] and [0069], wherein both the primary side and secondary side comprise controllers and sensors).
Pavlovsky does not explicitly teach at least one secondary-side transmission device is designed to transmit to the primary side in at least one operating mode a change request for the setting of the primary-side field strength.
Wahlstrand teaches at least one secondary-side transmission device is designed to transmit to the primary side in at least one operating mode a change request for the setting of the primary-side field strength (Wahlstrand paragraph [0143], wherein the transmitted field strength may be requested to be changed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pavlovsky and Wahlstrand to apply the known techniques of adjusting transmitting power utilizing field strength and temperature in addition to voltage and current as taught by Wahlstrand to improve on the adjusting of transmitting power as taught by Pavlovsky, yielding the predictable results of improved charging efficiency and safety.

Regarding Claim 15, Pavlovsky does not explicitly teach wherein the change request is a qualitative change request, the content of which is either a request to increase or to decrease the primary-side field strength, and the primary- side field controller is designed to successively either increase or decrease the primary side field strength in accordance with the change request.
Wahlstrand teaches wherein the change request is a qualitative change request, the content of which is either a request to increase or to decrease the primary-side field strength, and the primary- side field controller is designed to successively either increase or decrease the primary side field strength in accordance with the change request (Wahlstrand paragraph [0143], wherein the transmitted field strength may be requested to be decreased).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pavlovsky and Wahlstrand to apply the known techniques of adjusting transmitting power utilizing field strength and temperature in addition to voltage and current as taught by Wahlstrand to improve on the adjusting of transmitting power as taught by Pavlovsky, yielding the predictable results of improved charging efficiency and safety.

Regarding Claim 16, Pavlovsky further teaches wherein the change request is a quantitative change request according to an instruction stored in a memory of the motor vehicle-charging device, which represents a setpoint value of the primary-side field strength (Pavlovsky paragraph [0070], wherein the change may be a predefined threshold limit).

Regarding Claim 17, Pavlovsky teaches a primary side of a contactless motor vehicle-charging device with a primary side coil system (Pavlovsky Fig. 2 and paragraphs [0036]-[0039], see base system induction coil 204 that corresponds to a primary side), wherein the primary side comprises a field controller (Pavlovsky paragraphs [0050] and [0058], wherein the primary side comprises a controller).
Pavlovsky does not explicitly teach a field measurement device which is designed to acquire a magnetic and/or electric field strength on the primary-side coil system, 
wherein a predetermined setpoint value, transferred by a secondary side of the contactless motor vehicle-charging device, is supplied to the primary-side field controller, and the actual value of the field strength, which is acquired by the primary-side field measurement device, is supplied on the primary-side coil system, wherein the primary-side field controller is designed, to use, during at least one regulated operation, the field strength, which is acquired by the primary-side field measurement device, on the primary-side coil system as an actual value, and, by this actual value and the setpoint value, which is transferred by the secondary side, to set at least the field strength on the primary-side coil system of the contactless motor vehicle-charging device as a control variable.
Wahlstrand teaches a field measurement device which is designed to acquire a magnetic and/or electric field strength on the primary-side coil system (Wahlstrand Fig. 18 and paragraph [0157], wherein the magnetic field strength of the primary side is obtained by a magnetic field sensor), 
wherein a predetermined setpoint value, transferred by a secondary side of the contactless motor vehicle-charging device, is supplied to the primary-side field controller, and the actual value of the field strength, which is acquired by the primary-side field measurement device, is supplied on the primary-side coil system, wherein the primary-side field controller is designed, to use, during at least one regulated operation, the field strength, which is acquired by the primary-side field measurement device, on the primary-side coil system as an actual value, and, by this actual value and the setpoint value, which is transferred by the secondary side, to set at least the field strength on the primary-side coil system of the contactless motor vehicle-charging device as a control variable (Wahlstrand paragraphs [0123] and [0155]-[0157], wherein the primary side field strength is controlled to a predetermined set value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pavlovsky and Wahlstrand to apply the known techniques of adjusting transmitting power utilizing field strength and temperature in addition to voltage and current as taught by Wahlstrand to improve on the adjusting of transmitting power as taught by Pavlovsky, yielding the predictable results of improved charging efficiency and safety.

Regarding Claim 18, Pavlovsky teaches a secondary side of a contactless motor vehicle-charging device with a secondary side coil system (Pavlovsky Fig. 2 and paragraphs [0036]-[0039], see electric vehicle induction coil 216 that corresponds to a secondary side), 
wherein the secondary side comprises a voltage controller, to which a setpoint value of a voltage of a battery as well as an actual value of a voltage of a battery are supplied, wherein the voltage controller at its output provides a setpoint value of a current of the battery (Pavlovsky paragraphs [0050], [0052], and [0069], see battery management system of the electric vehicle that receives a voltage measurement and a voltage request and provides an output current request), 
wherein the secondary side moreover comprises a current controller, to which the setpoint value of the current of a battery as well as an actual value of the current of a battery is supplied (Pavlovsky paragraphs [0050], [0052], and [0069], see battery management system of the electric vehicle that receives a current measurement and a current request).
Pavlovsky does not explicitly teach wherein the current controller at its output provides a predetermined setpoint value for a secondary-side field strength on the secondary-side coil system; 
wherein the secondary side moreover comprises a field controller, to which the setpoint value of the secondary-side field strength is supplied on the secondary-side coil system, and an actual value of the secondary side field strength, which is provided by a secondary-side field measurement device, is supplied on the secondary-side coil system, wherein the field controller is designed to form at its output a setpoint value for a primary- side field strength on the a primary-side coil system, wherein the secondary side moreover comprises a transmission device which is designed to transfer this setpoint value to the primary side of the contactless motor vehicle-charging device.
Wahlstrand teaches wherein the current controller at its output provides a predetermined setpoint value for a secondary-side field strength on the secondary-side coil system (Wahlstrand paragraphs [0107], [0147]-[0148], and [0150], wherein current values translate into desired field strength, with the conditions or values being predetermined); 
wherein the secondary side moreover comprises a field controller, to which the setpoint value of the secondary-side field strength is supplied on the secondary-side coil system, and an actual value of the secondary side field strength, which is provided by a secondary-side field measurement device (Wahlstrand paragraph [0143], see magnetic field strength sensor), is supplied on the secondary-side coil system (Wahlstrand paragraphs [0142]-[0143], wherein a controller receives a sensed field strength at the receiving secondary side and a desired threshold value of the field strength to perform a comparison and provide adjustments to the transmitted field strength at the transmitting primary side), wherein the field controller is designed to form at its output a setpoint value for a primary-side field strength on the primary-side coil system, wherein the contactless motor vehicle-charging device moreover comprises a transmission device which is designed to transfer this setpoint value to the primary side (Wahlstrand paragraph [0152], wherein signals indicative of the sensed field strength are communicated to the primary side using a telemetry circuit to adjust the transmitted field strength).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pavlovsky and Wahlstrand to apply the known techniques of adjusting transmitting power utilizing field strength and temperature in addition to voltage and current as taught by Wahlstrand to improve on the adjusting of transmitting power as taught by Pavlovsky, yielding the predictable results of improved charging efficiency and safety.

Regarding Claim 19, Pavlovsky does not explicitly teach wherein the primary-side and/or secondary-side field measurement device is designed to acquire the field strength to be acquired by at least one electrical auxiliary variable and at least one auxiliary value.
Wahlstrand teaches wherein the primary-side and/or secondary-side field measurement device is designed to acquire the field strength to be acquired by at least one electrical auxiliary variable and at least one auxiliary value (Wahlstrand paragraph [0147], wherein the field strength may be translated from different measured values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pavlovsky and Wahlstrand to apply the known techniques of adjusting transmitting power utilizing field strength and temperature in addition to voltage and current as taught by Wahlstrand to improve on the adjusting of transmitting power as taught by Pavlovsky, yielding the predictable results of improved charging efficiency and safety.

Regarding Claim 20, Pavlovsky further teaches wherein each of its components in each case comprises at least one field controller and in each case at least one field measurement device (Pavlovsky paragraphs [0058] and [0069], wherein both the primary side and secondary side comprise controllers and sensors).
Pavlovsky does not explicitly teach at least one secondary-side transmission device is designed to transmit to the primary side in at least one operating mode a change request for the setting of the primary-side field strength.
Wahlstrand teaches at least one secondary-side transmission device is designed to transmit to the primary side in at least one operating mode a change request for the setting of the primary-side field strength (Wahlstrand paragraph [0143], wherein the transmitted field strength may be requested to be changed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pavlovsky and Wahlstrand to apply the known techniques of adjusting transmitting power utilizing field strength and temperature in addition to voltage and current as taught by Wahlstrand to improve on the adjusting of transmitting power as taught by Pavlovsky, yielding the predictable results of improved charging efficiency and safety.

Regarding Claim 21, Pavlovsky further teaches wherein each of its components in each case comprises at least one field controller and in each case at least one field measurement device (Pavlovsky paragraphs [0058] and [0069], wherein both the primary side and secondary side comprise controllers and sensors).
Pavlovsky does not explicitly teach at least one secondary-side transmission device is designed to transmit to the primary side in at least one operating mode a change request for the setting of the primary-side field strength.
Wahlstrand teaches at least one secondary-side transmission device is designed to transmit to the primary side in at least one operating mode a change request for the setting of the primary-side field strength (Wahlstrand paragraph [0143], wherein the transmitted field strength may be requested to be changed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pavlovsky and Wahlstrand to apply the known techniques of adjusting transmitting power utilizing field strength and temperature in addition to voltage and current as taught by Wahlstrand to improve on the adjusting of transmitting power as taught by Pavlovsky, yielding the predictable results of improved charging efficiency and safety.


Regarding Claim 22, Pavlovsky further teaches wherein the change request is a quantitative change request according to an instruction stored in a memory of the motor vehicle-charging device, which represents a setpoint value of the primary-side field strength (Pavlovsky paragraph [0070], wherein the change may be a predefined threshold limit).

Response to Arguments

Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive.

In response to Applicant’s arguments regarding Claim 11 that the prior art of record does not teach or suggest that the “claimed current controller which output provides a predetermined setpoint value for a secondary-side field strength on the secondary side coil system,” Examiner respectfully disagrees for the reasons stated above in the rejection of the claims in addition to the following. 
Examiner directs Applicant to Wahlstrand paragraph [0123], wherein Wahlstrand teaches that certain recharge signal parameters are predetermined.  These include temperature, voltage, current, and field strength at both primary and secondary sides of a wireless charging system.  This meets the claim limitations as currently claimed, and Applicant’s arguments are therefore not persuasive and the rejection is maintained.

Applicant’s remaining arguments regarding the remaining independent and dependent claims are not persuasive for the reasons stated above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851